United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.F., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Memphis, TN,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-476
Issued: May 19, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 28, 2007 appellant timely appealed the July 19, 2007 merit decision of the
Office of Workers’ Compensation Programs, which denied her claim for wage-loss
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over
the merits of the claim.
ISSUE
The issue is whether appellant was disabled from October 25 to November 8, 2005 due to
her August 8, 2001 employment injury.
FACTUAL HISTORY
Appellant, a 55-year-old mail handler, has an accepted occupational disease claim for left
foot osteoarthritis, which arose on or about August 8, 2001.1 She had undergone several left foot
1

The Office had previously accepted a 1996 left foot bunion (hallux valgus-acquired) under claim number 060667956.
Appellant’s podiatrist, Dr. Frank A. Ognibene, initially diagnosed left foot osteoarthritis on
November 12, 1998.

surgical procedures between August 1995 and August 2001. On November 16, 2005 appellant
filed a claim for compensation (Form CA-7) for the period October 25 to November 8, 2005
under claim number 06-0667956. However, on September 26, 2006 she refiled her Form CA-7
under the current claim number (06-2154558). Dr. Ognibene, appellant’s podiatrist, provided a
November 8, 2005 work certificate indicating that she was excused from work during the period
October 24 to November 8, 2005. He also noted that appellant was able to resume light-duty
work on November 9, 2005, with limited walking and standing.2 On October 23, 2006 the Office
advised appellant that she needed to submit medical evidence establishing her disability for work
for the entire period claimed. The Office subsequently received another copy of Dr. Ognibene’s
November 8, 2005 return to work certificate.
In a decision dated January 9, 2007, the Office denied appellant’s claim for wage-loss
compensation for the period October 25 to November 8, 2005.
Appellant requested reconsideration on January 18, 2007. She explained that she had
undergone foot surgery and was off work until November 9, 2005. Appellant also requested an
oral hearing on January 18, 2007. She later clarified that she wanted a hearing rather than
reconsideration before the Office. However, appellant missed her scheduled hearing and the
Office instead conducted a review of the written record.
In a June 14, 2007 letter, Dr. Ognibene indicated that he had performed foot surgery on
October 24, 2005 for correction of a hammertoe and exostosis. He also noted that under his
advisement appellant remained off work from October 24 to November 8, 2005.
By decision dated July 19, 2007, the Office hearing representative denied appellant’s
claim for wage-loss compensation for the period October 25 to November 8, 2005. The hearing
representative found that appellant had not established that her absence from work during the
claimed period was due to her accepted condition of left foot osteoarthritis or otherwise
employment related.
LEGAL PRECEDENT
A claimant has the burden of establishing the essential elements of her claim, including
that the medical condition for which compensation is claimed is causally related to the claimed
employment injury.3 For wage-loss benefits, the claimant must submit medical evidence
showing that the condition claimed is disabling.4 The evidence submitted must be reliable,
probative and substantial.5

2

The employing establishment indicated that appellant returned to full-time, limited-duty work on
November 9, 2005.
3

20 C.F.R. § 10.115(e) (2007); see Tammy L. Medley, 55 ECAB 182, 184 (2003).

4

20 C.F.R. § 10.115(f).

5

20 C.F.R. § 10.115.

2

ANALYSIS
Appellant was off work from October 25 to November 8, 2005 recuperating from foot
surgery she underwent on October 24, 2005. Dr. Ognibene confirmed that he performed foot
surgery on October 24, 2005 for correction of a hammertoe and exostosis. And it was on his
advice that appellant remained off work until November 9, 2005. What is absent from the
record, however, is any indication that the October 24, 2005 surgery was related to appellant’s
accepted condition of left foot osteoarthritis. Dr. Ognibene did not indicate which foot he
operated on and he did not specifically relate the October 24, 2005 surgery to appellant’s
accepted condition. Both the November 8, 2005 return to work certificate and Dr. Ognibene’s
June 14, 2007 letter fail to address the issue of causal relationship. Thus, the record is devoid of
any medical evidence linking appellant’s claimed disability to her accepted employment injury
of August 8, 2001.
CONCLUSION
Appellant did not establish entitlement to wage-loss compensation for the period
October 25 to November 8, 2005.
ORDER
IT IS HEREBY ORDERED THAT the July 19, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 19, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

